COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-09-371-CR





MARK EDWIN HARDESTY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Pursuant to a plea bargain, the trial court convicted Appellant Mark Edwin Hardesty upon his plea of guilty to the offense of robbery and sentenced him to twenty years’ confinement.  The habitual paragraphs were waived.  Appellant filed a timely notice of appeal.

The trial court’s certification states that this is a plea-bargained case and that Appellant has no right of appeal.  Accordingly, we informed Appellant’s counsel and Appellant by letter on October 30, 2009, that this appeal was subject to dismissal unless Appellant or any party filed a response showing grounds for continuing it on or before November 9, 2009.
(footnote: 2)
	In response, Appellant filed a “Motion to Amend the Notice of Appeal to Correct Defects or Irregularities Pursuant to Tex. R. App. P. 25.2(d).”  We grant the motion in part and deny it in part and file the amended notice of appeal as of the date we received it, November 6, 2009.  We deny all other pending motions. 

The amended notice of appeal does not show grounds for continuing the appeal.
  Because Appellant’s response to our inquiry does not present a valid ground for continuing this appeal in light of the trial court’s certification that he has no right of appeal, we dismiss this appeal.
(footnote: 3)
								PER CURIAM

PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  December 17, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:See
 Tex. R. App. P. 25.2(a)(2), 25.2(d).


3:See
 Tex. R. App. P. 25.2(d), 43.2(f).